THE       AITORNEY                    GENERAL
                               OF’ TEXAS

                          AUSTIN,     TEXAS          787ll




                                     May 1,      1975


The Honorable Mike McKinnon                             Opinion No. H-      597
Chairman
Senate Subcommittee  on Nominations                     Re: Whether the current Board
Texas State Senate                                      of Regents of the University   of
State Capitol                                           Texas System meets the statu-
Austin,  Texas 78711                                    tory requirement    that members
                                                        be selected from different por-
                                                        tions of the State.

Dear Senator    McKinnon:

         You have requested our opinion concerning the legality                 of the composi-
tion of the present University of Texas Board of Regents.

        In your request you note that the Board of Regents consists of two
members     from Houston, two from Austin,     and one member each from
Dallas,  Ft. Worth, San Antonio,    Weatherford   and Stonewall. You ask
whether this geographical  distribution violates section 65.12 of the Texas
Education Code, which provides in part:

                 rT]he members    shall      be selected     from   different
                 portions of the state.

         In our view, this provision is entirely too general and ambiguous
to support a determination       of illegality  of the present geographical   distribu-
tion.    “Portion” is not defined and could mean one-ninth of the state or a
larger area.       This section does not make residence in an identifiable        area
a qualification    for any particular    place on the Board.    Compare    Tex.   Con&.
art. 16, sec. 14; V. T. C.S. Elec.         Code, sec. 1.05.    The word “portion” is
not modified by some reference          to the size or location of each portion.
Compare,      Diffie v. White,    184 S.W. 1065 (Tex. Civ. App. --Texarkana
1916, no writ).      If the Legislature    had intended geographical   distribution
to be a basis for challenge to members          after they have been selected,     it




                                        p.    2655
The Honorable    Mike McKinnon       page 2    (H-597)




could easily have made residence in an identifiable       area a qualification
for a particular  position on the Board.    Accordingly,     while section 65.12
may contemplate     a more geographically   diversified   composition    than that
at present,   we are unable to state as a matter of law that the Board of
Regents of the University   of Texas is illegally   constituted.

                                  SUMMARY

                     The present composition   of the University of
                Texas System Board of Regents is not as a matter
                of law violative of section 65.12 of the Education
                Code.

                                                   Very   truly yours,




                                                   Attorney   General    of Texas
                                          //
APPROVED:




DAVID   M.   KENDALL,     First   Assistant




C. ROBERT HEATH,         Chairman
Opinion Committee




                                        p. 2656